Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Park (US 2018/0358686 A1) teaches an electronic device comprising a housing comprising a front surface, a rear surface, and a side surface partially surrounding a space between the front surface and the rear surface, wherein at least one of the front surface, the rear surface, and the side surface comprises an opening formed in a partial region thereof; a component at least partially overlapping the first through hole when the non-conductive portion is viewed from outside the housing, wherein the component is disposed at a position spaced apart from the non-conductive portion by a first distance; and an antenna structure disposed at a position spaced apart from the non-conductive portion by a second distance shorter than the first distance, wherein the antenna structure is configured to radiate radio waves through the non-conductive portion, wherein the antenna structure comprises at least one second through hole.
Park, however, fails to further teach a cover configured to be inserted into and disposed in the opening, wherein thee cover comprises a non-conductive portion, and at least a partial region of the non-conductive portion comprises a first through hole.
Claims 2-20 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845